Title: From Thomas Jefferson to George Wythe, 17 December 1789
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Cumberland Dec. 17. 1789.

My friend Mr. Eppes is informed that his son’s situation at the college, by subjecting him to attendance on certain courses of lectures, withdraws him from the pursuit of what you might recommend preferably. But his first wish being that his son should follow implicitly what you would be so good as to recommend, he does not hesitate to decide on his quitting the college, and boarding in such a part of the town as you think best, where he may be employed as you shall direct. On this subject he writes to his son. His wish is to bring him up to the law, and we imagine that till he shall be ready to begin the study of that, he may usefully take lessons sometimes in the mathematics and Natural philosophy, and begin a course of historical reading: because these will extend the sphere of his knowlege if he should embrace the profession of the [law] and be ornamental, useful, and pleasant to him, if circumstances determine him finally to prefer the equally respected occupations of agriculture, and domestic life. I join my solicitations,  my dear Sir, to Mr. Eppe’s, that you will be so good as continue your good offices to this our young friend, assured that [Mr.] Eppes will in all cases desire him to conform to whatever you de[sire] and that he will consider himself as under the greatest obligations as will also your sincere and affectionate friend,

Th: Jefferson

